Citation Nr: 0813779	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-39 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, wife, and observer


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to July 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO decision, which denied 
service connection for a bilateral hearing loss disability 
and tinnitus.

In March 2008, the veteran testified at a videoconference 
hearing before the undersigned.  A transcript has been 
associated with the file.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran does not 
have a bilateral hearing loss disability that is attributable 
to a disease, injury, or event in service, and any hearing 
loss disability was not first manifested to a compensable 
level within one year of separation from service.

2.  The most probative evidence of record shows that 
veteran's tinnitus is not attributable to a disease, injury, 
or event in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, and sensorineural hearing 
loss may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

2.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to initial adjudication of the veteran's claims, a 
letter dated in October 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims, and he was told to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Board notes that considerable efforts were 
made to obtain the veteran's service medical records, but 
they were destroyed in a fire.  When a veteran's service 
records are unavailable, the VA's duty to assist, its duty to 
provide reasons and bases for its findings and conclusions, 
and its duty to consider carefully the benefit-of-the-doubt 
rule are heightened.  See Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
In November 2005, the veteran stated that he had no relevant 
private medical records to provide and that attempts to 
obtain the results of various hearing tests conducted by 
previous employers were all unsuccessful.  As the veteran has 
at no time referenced outstanding records that were available 
to VA, that he wanted VA to obtain, or that he felt were 
relevant to his claims, the Board concludes that VA's duty to 
assist has been fulfilled in this regard.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In this case, obtaining an 
examination or opinion is not necessary because there is no 
competent medical evidence that the veteran's claimed 
disabilities are related to service.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
the line of active military duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, an organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 
Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
veteran's service and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d).

A claim for service connection generally requires: (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence, as the 
situation dictates; and (3) competent evidence as to a nexus 
between the in-service injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

a.  Hearing Loss

The veteran contends that he has a bilateral hearing loss 
disability that is attributable to noise exposure, including 
rifle fire, as a drill instructor during service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

In this case, it is not entirely clear whether the veteran 
has a hearing loss disability for VA purposes.  The veteran's 
VA treatment records, from September 1998 to November 2005, 
include an April 2002 medical report finding that the veteran 
had moderate to severe sensorineural hearing loss bilaterally 
and other medical reports showing that the veteran was being 
treated with hearing aids.  However, the Board notes that 
there is no audiogram on file by which the Board can 
determine whether the veteran has a hearing loss disability 
for VA purposes.  38 C.F.R. § 3.385.  Given, however, the 
examiner's characterization of the veteran's hearing acuity 
as well as the fact that he has been prescribed hearing aids, 
the Board will concede that he has a current hearing loss 
disability. 

Now, the Board will analyze whether there is any causal 
connection between current hearing loss and his military 
service. 

As previously mentioned, the veteran alleges that he was 
exposed to acoustic trauma from the rifle range while serving 
as a drill instructor for a period of 14 months.  He also 
noted that he had some noise exposure while serving as a 
mechanic.  It is noted that his separation document is on 
file and corroborates that he served as a mechanic and drill 
instructor but contradicts the amount of time spent in each 
occupational specialty.  Specifically, his separation 
document indicates that he served as an athletic instructor 
(3 months), drill instructor (3 months), drill sergeant (3 
months), mechanic (2 months), in supply (doing paper work) (4 
months), and as a company clerk (2 months).  A review of his 
DD Form 214 does not indicate receipt of any decorations 
which are indicative of combat service.  

The Board notes that efforts were made to obtain the 
veteran's service medical records, but a November 2005 
records request response from the National Personnel Records 
Center indicates that they were destroyed in a fire.  When a 
veteran's service records are unavailable, the VA's duty to 
assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  It is notable that in a December 2005 
statement, the veteran conceded that he did not recall ever 
being treated for any hearing problems during service.

Indeed, the first record of the veteran's hearing problems 
comes from a February 2002 VA treatment report, which notes 
that the veteran was having difficulty hearing, and an April 
2002 VA treatment report, which notes that the veteran had 
moderate to severe sensorineural hearing loss in the mid-and 
high-range frequencies bilaterally.  No medical record in the 
veteran's claims file attributes any hearing loss to service.

At his videoconference hearing in March 2008, the veteran 
stated that, despite being exposed to acoustic trauma from 
the firing of thousands of rounds of ammunition as a drill 
instructor, he did not notice any hearing problems during 
that time.  The veteran's daughter testified that she did not 
notice his hearing loss until she was around 12 years old, 
which the record shows was after the veteran's separation 
from service.  In addition, in his December 2006 Form 9 and 
elsewhere, the veteran has stated that he first noticed 
hearing problems in the 1950s.

In sum, there is no competent medical evidence that supports 
any relationship between the veteran's claimed in-service 
noise exposure and hearing loss.  Indeed, the only evidence 
of record linking any hearing loss disability to service 
consists of his own statements and testimony.  However, the 
veteran, as a lay person, has not been shown to be capable of 
drawing medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In addition, the veteran and his daughter 
have both stated that he had no apparent hearing loss until 
the 1950s, at least several years after his separation from 
service in 1947, and the first evidence of record showing 
that the veteran had any hearing loss comes from a VA 
treatment report from February 2002, more than 60 years after 
his separation from service.  The Board finds that the amount 
of time between service and a diagnosis weighs heavily 
against the veteran's claim in this case.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000).  Consequently, as the veteran's hearing loss did 
not manifest itself until years after separation from service 
and there is no competent medical evidence attributing any 
hearing loss to service, the Board concludes that service 
connection is not warranted for a bilateral hearing loss 
disability on either a direct or presumptive basis.

The preponderance of the evidence is against the veteran's 
claim for service connection for a bilateral hearing loss 
disability.  Accordingly, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  See Gilbert, supra.

b.  Tinnitus

The veteran further contends that he has tinnitus that is 
attributable to noise exposure during service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

As noted above, the veteran's service medical records were 
destroyed in a fire, heightening VA's duty to assist and 
provide reasons and bases for its findings and conclusions.  
See Milostan, supra.  However, the Board notes that, in a 
December 2005 statement, the veteran conceded that he was 
never treated for any hearing problems during service.

Furthermore, all available medical evidence, which consists 
primarily of the veteran's VA treatment records from 
September 1998 to November 2005, is absent any complaints or 
findings of tinnitus.  A list of the veteran's active medical 
problems, found in a November 2005 VA treatment report, is 
similarly devoid of a diagnosis of tinnitus.  The only 
evidence that the veteran has tinnitus comes from a March 
2008 videoconference hearing, in which the veteran stated he 
had infrequent ringing in his ears two or three times a day 
that is of short duration.  He further alleged at the hearing 
that he has experienced this ringing in his ears since 
service.  There is, however, no medical evidence attributing 
any tinnitus to service, to include in-service noise 
exposure. 

In sum, although the veteran reported experiencing tinnitus 
at his hearing, all other medical evidence is negative for 
complaints or findings of tinnitus.  Even assuming, however, 
that the veteran does indeed have tinnitus, there is no 
medical evidence of record linking such disability to 
service, to include any noise exposure therein.  The Board 
thus concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
tinnitus.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  See Gilbert, supra.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


